Case 1:21-cv-01009-DNH-ML Document 16-31 Filed 09/22/21 Page 1 of 4




           Exhibit EE
               Case 1:21-cv-01009-DNH-ML Document 16-31 Filed 09/22/21 Page 2 of 4




Why COVID-19 vaccination should be required for health
professionals
JUL 27, 2021

Jennifer Lubell
Contributing News Writer




Employers across the country are weighing the pros and cons of vaccine mandates as employees
return to the office. Some see these mandates as an occupational health strategy, allowing for
medical and nonmedical exemptions. For hospitals and health systems, vaccination is especially
crucial from a public health perspective.

“Do no harm is a core ethic for all those who care for the sick and injured. I think that physicians and,
frankly, all those working in the health care system, have a fundamental obligation to patients by
getting vaccinated for preventable diseases such as COVID 19,” said Audiey Kao, MD, PhD, the
AMA’s vice president of ethics. Dr. Kao discussed the ethical considerations of vaccine mandates for
health care workers in an episode of the “AMA COVID-19 Update” that was published last week.

COVID-19 vaccines have prevented nearly 280,000 deaths and 1.25 million hospitalizations in the
U.S. according to estimates from researchers at the Yale School of Public Health. If and when
hospitals and health systems choose to mandate COVID-19 vaccination, Dr. Kao believes they’ll have
solid ethical and legal grounds to do so.

Considering the time lag between rising COVID-19 cases and increased hospitalizations, “physicians
and health care employers need to act with urgency to address concerns and encourage vaccinations
among those in the health care workforce who remain unvaccinated,” Dr. Kao said.

Yesterday, the AMA and nearly 60 other organizations representing physicians, nurses, pharmacists
and other health professionals signed a joint letter calling for all health care and long-term care
employers to require their employees to be vaccinated against COVID-19.

“It is critical that all people in the health care workforce get vaccinated against COVID-19 for the
safety of our patients and our colleagues,” said Susan R. Bailey, MD, the AMA’s immediate past
president. “With more than 300 million doses administered in the United States and nearly 4 billion
doses administered worldwide, we know the vaccines are safe and highly effective at preventing




 URL: https://www.ama-assn.org/delivering-care/public-health/why-covid-19-vaccination-should-be-required-health-
                                                 professionals
                    Copyright 1995 - 2021 American Medical Association. All rights reserved.
             Case 1:21-cv-01009-DNH-ML Document 16-31 Filed 09/22/21 Page 3 of 4




severe illness and death from COVID-19.

“Increased vaccinations among health care personnel will not only reduce the spread of COVID-19
but also reduce the harmful toll this virus is taking within the health care workforce and those we are
striving to serve,” Dr. Bailey added.




96% of physicians vaccinated
The AMA, the American Hospital Association and the American Nurses Association have repeatedly
called on health professionals to get their COVID-19 vaccination. So far, the reception among doctors
has been robust: a recent AMA survey found that more than 96% of physicians reported receiving the
vaccine.

“It’s good to see that the great majority of my colleagues are setting an important example and
practicing what we’ve been preaching,” said Dr. Kao.

Ethics policy adopted at the November 2020 AMA Special Meeting says that physicians have an
ethical duty to get immunized against pandemic disease when a safe and effective vaccine becomes
available, and if there are no medical contraindications.


Federal judge OKs hospital mandate
Vaccine mandates aren’t new to health care facilities, but the health care sector has seen its share of
legal challenges against these requirements, and the COVID-19 vaccine is no exception.

Dr. Kao mentioned a high-profile lawsuit in Texas, in which 100 hospital employees claimed wrongful
termination for being put on leave without pay for refusing a hospital-supplied vaccination. A federal
judge recently ruled in favor of the hospital, noting that “if hospital's employees didn't want to receive
a COVID-19 shot, they were free to work elsewhere,” said Dr. Kao.

Meanwhile, at least six have enacted new laws limiting mandatory COVID-19 shots.

“Fortunately, many of these states have not prohibited employers from requiring workers to get a
vaccine but do carve out an exception for health care and public health workers,” Dr. Kao noted.
“These new laws, however, only further contribute to politicizing a public health emergency that
should not be a red versus blue or a left versus right issue.”




 URL: https://www.ama-assn.org/delivering-care/public-health/why-covid-19-vaccination-should-be-required-health-
                                                 professionals
                    Copyright 1995 - 2021 American Medical Association. All rights reserved.
             Case 1:21-cv-01009-DNH-ML Document 16-31 Filed 09/22/21 Page 4 of 4




Full FDA approval a game-changer?
The three vaccines now available in the U.S.—those made by Pfizer-BioNTech, Moderna and
Johnson & Johnson—have been granted emergency use authorization by the FDA. These vaccines
have demonstrated strong, real-world efficacy and safety data, said Dr. Kao.

“We’ve given COVID vaccines to nearly 70% of the U.S. adult population. Safety and efficacy are
holding up well, even against the variants that have emerged,” he said.

The FDA is expected to grant full approval to the Pfizer and Moderna vaccines in the coming weeks
and months. Having this full approval “should help to get some people who are currently on the fence
get vaccinated,” said Dr. Kao.

As individual facilities weigh their options, physicians and health systems should continue to get the
message out that COVID-19 vaccines save lives, Dr. Kao advised.

“Can you imagine where we would be in this country if we did not have safe and effective COVID-19
vaccines?” he said.




 URL: https://www.ama-assn.org/delivering-care/public-health/why-covid-19-vaccination-should-be-required-health-
                                                 professionals
                    Copyright 1995 - 2021 American Medical Association. All rights reserved.
